  Case 19-20136         Doc 21 Filed 10/25/19 Entered 10/28/19 07:30:29              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     19-20136
Kristopher J Hibbeler                       )
                                            )               Chapter: 13
                                            )
                                                           Honorable Janet S. Baer
                                            )
                                            )
              Debtor(s)                     )

  ORDER DISMISSING CASE FOR UNREASONABLE DELAY AND FAILURE TO MAKE
                            PLAN PAYMENTS

       This matter coming on the Trustee's Motion to Dismiss, proper notice having been given, and
the Court being duly advised in the premises;

  IT IS HEREBY ORDERED THAT:

  The above-referenced case is dismissed pursuant to 11 U.S.C. section 1307 (c).




                                                        Enter:


                                                                 Honorable Janet S. Baer
Dated: October 25, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
